Citation Nr: 0512732	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  98-16 479	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for degenerative arthritis of 
the lumbar spine since August 2, 1996? 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  This case was remanded by the Board in 
March 2000.  In December 2001, while the case was in remand 
status, jurisdiction over the case was transferred to the RO 
in Roanoke, Virginia.  In November 2003 the Board again 
remanded the case, and the case was returned to the Board in 
February 2005.


FINDINGS OF FACT

1.  For the period from August 2, 1996, to September 25, 
2003, lumbar degenerative arthritis was not manifested by a 
severe limitation of lumbar motion, listing of the whole 
spine to opposite side, a positive Goldthwaite's sign, a 
marked limitation of forward bending in standing position, a 
loss of lateral motion, or by abnormal mobility on forced 
motion.

2.  For the period since September 26, 2003, the veteran's 
degenerative arthritis of the lumbar spine is not manifested 
by a limitation of forward thoracolumbar spine flexion to 30 
degrees or less, or by favorable thoracolumbar ankylosis.


CONCLUSIONS OF LAW

1.  For the period from August 2, 1996, to September 25, 
2003, the criteria for a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (2003); 67 
Fed. Reg. 54,345 (2002).

2.  For the period since September 26, 2003, the criteria for 
a rating in excess of 20 percent for degenerative arthritis 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5235 to 5243 (2004). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.

Service connection for lumbar degenerative arthritis was 
granted in October 1997.  In response to her disagreement 
with the initial evaluation assigned the disorder, the 
veteran was provided with a statement of the case in August 
1998 which notified her of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  In May 2004 correspondence VA 
informed the veteran of the respective responsibilities of 
each party in obtaining evidence, informed her of the 
information and evidence necessary to substantiate her claim, 
and suggested that she submit pertinent evidence in her 
possession.  Her claim was thereafter reviewed in a February 
2005 supplemental statement of the case.  The record reflects 
that a December 2002 supplemental statement of the case 
advised her of the text of the relevant statutory provisions 
created by the VCAA, advised her of the regulations 
promulgated by VA to implement the VCAA, and advised her of 
the enactment of amended criteria for rating intervertebral 
disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004).  The February 2005 supplemental statement of the case 
additionally advised her of the enactment of amended criteria 
for rating disorders of the spine.  See 68 Fed. Reg. 51,454 
(2003).

The foregoing notice substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), and Charles v. Principi, 16 Vet. App. 370 
(2002).  Further VCAA notice is not required as the veteran 
has received the notice to which she is entitled under 
38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with her claim, the Board finds that 
all relevant evidence identified by her, and for which she 
authorized VA to obtain, is on file.  The Board is unaware of 
any relevant evidence which remains outstanding.

In addition, she underwent VA examinations in connection with 
this appeal in August 1997, January 2002 and May 2004, and 
electromyograph testing in June 2004.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
by the Board proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.41 (2004), 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the low back disability, and the Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  Cf  
Francisco.  In Fenderson, the United States Court of Appeals 
for Veterans Claims (Court) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

Factual background

Briefly, as noted in the Introduction, the veteran's service 
ended in August 1996.  Service connection was granted for 
lumbar degenerative arthritis in October 1997; the disorder 
was evaluated as 10 percent disabling effective August 2, 
1996.  In December 2002 the evaluation assigned the 
disability was increased to 20 percent, effective August 2, 
1996.  The 20 percent evaluation has remained in effect since 
that time.

The veteran was afforded VA orthopedic and neurological 
examinations in August 1997, at which time she reported 
experiencing radiating low back pain.  According to the 
veteran, she could sit for three hours, stand up to six 
hours, walk up to six hours, and lift about 30 pounds without 
restriction.  She reported that her last severe 
incapacitating episode of lower back problems occurred in 
1994.  She described herself as an unemployed secretary.  
Physical examination disclosed that the veteran exhibited 
normal posture and gait, without any weakness, atrophy or 
fasciculations.  She walked without difficulty.  She bent to 
touch her toes forward flexing to 90 degrees.  She extended 
to 25 degrees with low back discomfort, and laterally 
deviated to 30 degrees, bilaterally.  She laterally rotated 
to 30 degrees, bilaterally.  She demonstrated 2+ and equal 
deep tendon reflexes, with normal sensation.  Straight leg 
raise testing was negative for any abnormalities.  Sensation 
was normal throughout.  X-ray studies of the lumbosacral 
spine showed narrowing of the lumbosacral joint with 
subchrondral sclerosis and a vacuum phenomenon of disc 
degeneration.  The examiner diagnosed degenerative arthritis 
of the lumbar spine.

On file is the report of a January 2002 VA fee basis 
neurological examination of the veteran, at which time she 
complained of constant low back pain with intermittent severe 
flare ups.  The appellant indicated that for flare ups she 
used Motrin and hot compresses, and limited her activities.  
She indicated that walking, twisting, bending, carrying heavy 
objects, prolonged standing, and increased physical activity 
aggravated her back pain, and that prolonged driving caused 
stiffness.  She also noted that prolonged sitting caused 
intermitted lower extremity numbness.  She denied any 
radiating low back pain, or any bowel or bladder dysfunction.  

Physical examination showed tenderness to palpation in the 
lower lumbar area.  Straight leg raise testing was negative, 
but her pain was worse with hyperextension.  Her strength was 
intact and her gait normal, without any need for an assistive 
device.  She guarded her lower back on heel and toe walking, 
and favored her left side.  Coordination was normal, and deep 
tendon reflexes were 1+.  X-ray studies of the lumbosacral 
spine showed degenerative joint disease and degenerative disc 
disease at the L5-S1 level with spur formation, and 
flattening of the lumbar lordosis.  The examiner diagnosed 
chronic recurrent myofascial strain and associated 
degenerative disease of the lumbosacral spine.  The examiner 
concluded, however, that the disability did not include a 
radicular component.

The veteran was afforded a VA fee basis orthopedic 
examination in January 2002, at which time she complained of 
low back pain and spasm, and a decreased ability to lift 
objects.  Physical examination showed normal posture and 
gait, without any limp.  She exhibited pain on the extremes 
of motion, as well as tenderness to palpation.  Straight leg 
raise testing was negative, but there was some weakness 
present from back discomfort.  The veteran forward flexed her 
lower back to 95 degrees, with pain beginning at 95 degrees; 
extended to 35 degrees, with pain; laterally deviated her 
back to 40 degrees, bilaterally with pain; and laterally 
rotated it to 35 degrees, bilaterally, with pain.  
Neurological examination was normal, sensation was intact, 
and reflexes were present.  The examiner noted the absence of 
any ankylosis.  With respect to functional limitation, the 
examiner concluded that the veteran had pain, fatigue, 
weakness, lack of endurance, and incoordination.  The 
examiner diagnosed degenerative arthritis of the lumbar 
spine, which he concluded limited the veteran's activities of 
daily living secondary to pain.

At her May 2004 VA examination, the veteran complained of 
recurrent back with numbness and tingling in both lower 
extremities, as well as back spasms with prolonged walking.  
She reported experiencing flare ups up to twice each month, 
lasting up to three days.  She indicated that she used Motrin 
and heating pad during those flare ups.  The veteran reported 
that her back pain was precipitated by increased activity, 
and she estimated the presence of an additional functional 
impairment of 50 percent during flare ups.  She denied using 
any assistive devices or experiencing unsteadiness.  The 
appellant reported that she could walk about 100 feet before 
resting, and that she walked recreationally, but was limited 
in performing other activities.  The appellant indicated that 
she could drive up to 2 hours before experiencing back 
stiffness and numbness.  

Physical examination disclosed the presence of an erect 
posture and a normal gait, without evidence of curvatures.  
The veteran's movement was smooth.  She was able to forward 
flex to 80 degrees with pain at 45 degrees; extend to 20 
degrees with pain at 20 degrees; laterally flex to the left 
to 30 degrees; laterally flex to the right to 20 degrees with 
pain at 20 degrees; rotate to the left to 30 degrees without 
pain; and rotate to the right to 20 degrees with pain at 20 
degrees.  Sensation was intact, and she exhibited no lower 
extremity atrophy.  She demonstrated full strength and normal 
deep tendon reflexes.  Muscle tone was good and strength was 
5/5.  Deep tendon reflexes were 2+ and Laseque's sign was 
negative.  The examiner noted that the veteran could perform 
her activities of daily living independently, and that she 
was a homemaker who was self-employed in sales.  A magnetic 
resonance imaging study of the lumbar spine showed 
degenerative changes at L4-L5 and L5-S1; asymmetric disc 
bulging at L4-L5 without evidence of a focal disc herniation; 
and a protrusion central and to the left at L5-S1, without 
foraminal stenosis.  The examiner diagnosed degenerative 
joint disease of the lumbosacral spine.  

The report of a June 2004 electromyograph study shows that on 
physical examination the veteran exhibited 2+ deep tendon 
reflexes in the knees and 1+ in the ankles.  She demonstrated 
intact sensation, and normal results on straight leg raise 
testing.  She walked on her heels and toes.  The diagnostic 
study itself was normal, without evidence of peripheral 
neuropathy or lumbosacral radiculopathy.

In several statements the veteran contends that she 
experiences tingling in her lower extremities, as well as 
numbness with prolonged sitting.  She reports constant back 
discomfort, occasional back spasms, and the need to limit her 
activities.  She also reports experiencing difficulty with 
walking, bending and prolonged standing, and notes that in 
the past her back problems have been incapacitating.

Analysis

The RO evaluated the veteran's low back disorder as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5295.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the joint involved.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Prior to September 26, 2003, Diagnostic Code 5295 provided 
that a 20 percent rating was warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, and a 
unilateral loss of lateral spine motion in standing position.  
A 40 percent rating was appropriate for a severe lumbosacral 
strain, with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, a marked limitation of forward 
bending in standing position, a loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Alternatively, a 20 percent rating was appropriate for 
moderate limitation of lumbar spine motion, and a 40 percent 
rating was appropriate for severe limitation of lumbar spine 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The Board notes that, prior to September 23, 2002, Diagnostic 
Code 5293, pertaining to intervertebral disc syndrome (IVDS), 
provided for a 20 percent rating for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent rating 
was warranted for severe IVDS, with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  The amended criteria direct 
that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The new criteria provide 
for a 20 percent disability rating where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent disability rating is for consideration where 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  38 C.F.R. § 4.741a (2004).

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.   

In addition, effective September 26, 2003, the diagnostic 
codes for rating diseases and injuries of the spine were re-
designated as Diagnostic Codes 5235 to 5243 (for, 
respectively, vertebral fracture or dislocation; sacroiliac 
injury and weakness; lumbosacral or cervical strain; spinal 
stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative 
arthritis of the spine; and intervertebral disc syndrome).  

The criteria for rating diseases and injuries of the spine 
were also amended.  Effective September 26, 2003, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

Intervertebral disc syndrome is to be rated either under the 
general rating formula for diseases and injuries of the 
spine or under the formula for rating IVDS based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
note (2).

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Board will apply the old criteria for rating spine 
disorders to the pre-September 26, 2003, time period and the 
new rating criteria for evaluating spinal disorders to the 
term beginning on September 26, 2003.  

A.  Former rating criteria

The evidence of record dating prior to September 26, 2003, 
demonstrates that the veteran exhibited limitation of lumbar 
motion when examined, as well as lower back tenderness, 
complaints of pain, and some weakness on one occasion.  The 
veteran's symptoms are supported by X-ray studies which 
demonstrated degenerative changes in the lower spine.  In the 
Board's opinion, the evidence supports the 20 percent 
evaluation currently assigned the veteran's disability.  The 
pre September 26, 2003 evidence shows, however, that even 
when her complaints of pain are considered, the veteran 
clearly retained substantial lumbar motion, exhibiting 
flexion from 90 to 95 degrees; extension from 25 to 35 
degrees; lateral flexion from 30 to 40 degrees; and rotation 
from 30 to 35 degrees, with pain evident only at the extremes 
of motion.  In addition, she has consistently demonstrated a 
normal gait without incoordination.  While she demonstrated 
some weakness at her January 2002 orthopedic examination, at 
other times (including at her January 2002 neurologic 
examination) she has demonstrated full strength.  The record 
also shows that while she experiences occasional flare ups, 
she is able to treat her exacerbations with just Motrin and 
the application of heat.  In the Board's opinion, even when 
the veteran's complaints of pain, tenderness and weakness are 
considered, the limitation in her range of lumbar motion is 
most accurately characterized as moderate, and certainly not 
as severe.  An evaluation in excess of 20 percent under 
Diagnostic Code 5292 is therefore not warranted.

In addition, prior to September 26, 2003, the veteran 
demonstrated normal posture, and there was otherwise no 
evidence of listing of the whole spine to opposite side or 
positive Goldthwaite's sign.  Nor, given her ability to touch 
her toes in forward flexion and to laterally flex the spine, 
was there a marked limitation in forward bending or any loss 
of lateral motion.  As the evidence is otherwise against 
finding that her low back disorder was accurately 
characterized as equivalent to severe lumbosacral sprain, a 
rating in excess of 20 percent under Diagnostic Code 5295 is 
also not for application.

The Board notes that the veteran occasionally reports 
experiencing radiating low back pain, as well as numbness in 
her legs with prolonged sitting.  The Board has considered 
whether she is entitled to a rating higher than 20 percent 
under the Diagnostic Code for IVDS, whether under the former 
or the current rating criteria for that disorder.  The Board 
points out, however, that the veteran has not been diagnosed 
with IVDS at any point.  Moreover, her reflexes since service 
have consistently been normal, and her sensation has been 
consistently intact.  In addition, the January 2002 
neurologist specifically determined that the veteran's low 
back disorder did not include a radicular component, and the 
June 2004 EMG study demonstrated the absence of any 
neuropathy or radiculopathy.  Moreover, the veteran admits 
that while she experiences flare ups twice a month, her last 
incapacitating episode of back problems occurred in service.  
In short, there is no basis for assignment of a rating in 
excess of 20 percent for low back disability on the basis of 
IVDS, either under the rating criteria in effect prior to 
September 23, 2002, or under the rating criteria effective 
September 23, 2002 (including on the basis of incapacitating 
episodes) which necessitated bed rest.

In short, there is no basis in the record for assignment of 
an evaluation in excess of 20 percent for low back disability 
under any applicable provision in the former schedular 
criteria.  Accordingly, entitlement to a rating in excess of 
20 percent for low back disability for the period prior to 
September 26, 2003, is denied.

B.  Current rating criteria

As noted previously, to warrant a rating in excess of 20 
percent under the current criteria for rating diseases and 
injuries of the spine, the evidence must show that the 
veteran's low back disability is productive of limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or productive of ankylosis in the thoracolumbar spine.  
At her May 2004 examination the veteran was able to forward 
flex her spine to 45 degrees before the onset of pain, with 
the ability to forward flex the spine ultimately to 80 
degrees.  She also demonstrated substantial remaining 
movement in other excursions of motion, and her 
thoracolumbar spine clearly is not ankylosed.  The veteran's 
gait is normal, and her strength is full.  Although the 
veteran reports experiencing flare ups, those episodes occur 
infrequently (twice each month), last only up to three days, 
and are apparently treated adequately with Motrin and heat 
pads.  Even when functional impairment due to pain is 
considered, the evidence on file since September 26, 2003, 
clearly shows that the limitation in the veteran's range of 
spine motion does not even remotely approximate the criteria 
for an evaluation higher than 20 percent. 

As discussed previously, the evidence does not support 
assignment of an evaluation in excess of 20 percent under the 
revised diagnostic code for IVDS.  Accordingly, in the 
absence of a basis in the record for assignment of a higher 
evaluation for low back disability under any applicable 
provision in the current schedular criteria, entitlement to a 
rating in excess of 20 percent for lumbar degenerative 
arthritis for the period since September 26, 2003, is denied.  
38 C.F.R. § 4.3.

C.  Extraschedular considerations

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran argues that her low back disability 
has affected all aspects of her daily activities, and the 
January 2002 orthopedic examiner indicates that the 
appellant's activities of daily living are limited on account 
of the back disorder.  Notably, however, the May 2004 
examiner clarified that the veteran is able to perform her 
activities of daily living independently.  Moreover, the 
veteran is self-employed, and she has not otherwise 
objectively demonstrated the presence of a marked 
interference of her disability with employment.  Nor is there 
evidence that her low back disability has necessitated 
frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  

In essence, the evidence shows that the manifestations of the 
lumbosacral degenerative arthritis are those contemplated by 
the schedular criteria.  There is no indication in the record 
that the average industrial impairment resulting from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, in the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996);  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

D.  Fenderson considerations

The Board lastly notes that the RO, in granting entitlement 
to service connection for lumbar degenerative arthritis, 
assigned an effective date for service connection of August 
2, 1996.  The Board has reviewed the evidence of record, but 
concludes that the veteran's disability has remained no more 
than 20 percent disabling under any applicable rating 
criteria since August 2, 1996.  Fenderson.


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine since August 2, 
1996, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


